Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 3, 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 16-30  are rejected under 35 U.S.C. 103 as being unpatentable over AN et al. (US Patent Application Publication no. 2018/0288446) in view of Rosewarne (US Patent Application Publication no. 2014/0192904).

Regarding claims 16 and 19, AN discloses a method and apparatus, comprising a video encoder for encoding picture data of a video (See Abstract), wherein the video encoder is configured to encode picture data for at least one block in a picture based on a flag determining whether the encoding uses independent coding trees for luma and chroma blocks (See AN [0011], and [0016]) or a common coding tree for luma and chroma blocks, and inserting the flag in high level syntax elements of the encoded picture data (See AN [0034] and [0041]).
	It is noted that AN is silent about performing the encoding based on a single flag indicating whether the encoding uses independent coding tree, and inserting the single flag as specified in the claims.
	However, Rosewarne teaches encoding based on a single flag indicating whether the encoding uses independent coding tree, and inserting the single flag (See Rosewarne [0128] and [0147] “Arrangements that de-block the samples within each coding tree block (CTB) separately (e.g. sequentially) only require sufficient capacity within the edge flag array to independently signal de-blocking of each edge on the 8.times.8 de-blocking grid on a portion of the luma sample grid (e.g. 800) corresponding to one coding tree block (CTB).”).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying AN’s encoding to incorporate Rosewarne’s teachings wherein the encoding is based on a single flag indicating whether the encoding uses independent coding tree, and inserting the single flag.  The motivation for performing such a modification in AN is to provide a flag with sufficient capacity to independently signal deblocking of each edge on the 8x8 deblocking grid on as luma sampling grid.

As per claim 28, the combination of AN  and Rosewarne further teaches a non-transitory computer readable medium having stored thereon encoded bistream to perform the above method as noted in AN’s Abtract, paragraphs [0011] and [0034], where the non-transitory medium is disclosed in paragraphs [0041], and [0044].

As per claims 17, 20, 23, and 26, most of the limitations of these claims have been noted in the above rejection of claims 16, 19 and 25.  In addition, the combination AN and Rosewarne further teaches wherein when the single flag is equal to 1, the luma and chroma blocks use independent coding trees (See AN [0011], and [0032] “In FIG. 6, the luma coding quadtree (610) includes split_luma_cu_flag (620).  In step 630, whether split_luma_cu_flag is equal to 1 is tested”; n FIG. 7, the chroma coding quadtree (710) includes split_chroma_cu_flag (720). In step 730, whether split_chroma_cu_flag is equal to 1 is tested. If the result is “yes”, it implies that the current chroma intermediate unit is split into four smaller chroma units.)

As per claims 22 and 25, the combination of AN and Rosewarne further teaches a method and apparatus, comprising a video decoder for decoding picture data of a video (See AN’s Fig. 12) , wherein the video encoder is configured to obtain parameters from high level syntax elements of an encoded picture data, and decode picture data for at least one block in a picture based on at least one parameter representative of the use of a separate coding tree for luma and chroma blocks of the picture data (See AN Fig. 12, and paragraphs [0041] and [0034]).
	It is noted that AN is silent about performing the encoding based on a single flag indicating whether the encoding uses independent coding tree, and inserting the single flag as specified in the claims.
	However, Rosewarne teaches encoding based on a single flag indicating whether the encoding uses independent coding tree, and inserting the single flag (See Rosewarne [0128] and [0147] “Arrangements that de-block the samples within each coding tree block (CTB) separately (e.g. sequentially) only require sufficient capacity within the edge flag array to independently signal de-blocking of each edge on the 8.times.8 de-blocking grid on a portion of the luma sample grid (e.g. 800) corresponding to one coding tree block (CTB).”).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying AN’s encoding to incorporate Rosewarne’s teachings wherein the encoding is based on a single flag indicating whether the encoding uses independent coding tree, and inserting the single flag.  The motivation for performing such a modification in AN is to provide a flag with sufficient capacity to independently signal deblocking of each edge on the 8x8 deblocking grid on as luma sampling grid.

As per claims 18, 21, 24 and 27, the combination of AN and Rosewarne further teaches wherein the single flag is signaled in a sequence parameter set at the sequence level to apply to all coded slices using said sequence parameter set (See AN [0012], [0016] and [0040]).

As per claims 29 and 30, the combination of AN and Rosewarne further teaches a non-transitory computer readable medium having stored thereon program code instructions executable by a processor to perform the above method of claims 19 and 25, as noted in AN’s Abtract, paragraphs [0011] and [0034], where the non-transitory medium is disclosed in paragraphs [0041], and [0044].
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIMS S PHILIPPE whose telephone number is (571)272-7336. The examiner can normally be reached Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey F Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424